DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 15, 2021 has been entered.
 Election/Restrictions
Claim 1 is allowable. Claims 5 and 16-18, previously withdrawn from consideration as a result of a restriction requirement, include all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions, as set forth in the Office action mailed on June 29, 2020, is hereby withdrawn and claims 5 and 16-18 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Pauls on May 12, 2021.

The application has been amended as follows: 
1.  (Currently Amended) A metal cutting machine tool, comprising:
a base body rotatable around a rotational axis relative to a workpiece to be processed, the base body having a peripheral surface intersecting a front end surface, which is orthogonal to the rotational axis;
a plate seat arranged on the front end surface 
a tangentially mounted cutting plate held in the plate seat by a a shortest imaginary connecting line running through a radially outer point of the cutting edge and the rotational axis, and (iii) the connecting line encloses a smallest angle in a range of 80° to 90° with the reference surface;
the fastener having a longitudinal axis parallel to the rotational axis;
a coating provided on the cutting edge and on the reference surface; [[and]]
wherein the plate seat has an axial support surface for abutting a bottom surface of the cutting plate, the axial support surface being arranged orthogonal to the rotational axis, the axial support surface is entirely disposed radially outward of the positioning surface; and
wherein the positioning surface is orthogonal to the axial support surface;
wherein the plate seat defines a free space radially inward of the positioning surface and wherein a radially inward facing surface of the cutting plate is spaced apart from an opposing surface of the plate seat whereby the free space defined by the plate seat allows radial inward compensating displacement of the cutting plate as a function of the thickness of the coating.

7.  (Currently Amended) The machine tool according to claim 1, wherein the coating comprises ceramic or diamond and has a hardness with a Vickers 
10. (Cancelled)
11.  (Currently Amended) The machine tool according to claim 1, 
13.  (Currently Amended) The machine tool according to claim 1, wherein the fastener is a clamping screw[[,]]or a clamping spring
14. (Cancelled)
15.  (Currently Amended) The machine tool according to claim 1, wherein the cutting edge [[is]]has been ground to a desired diameter of the machine tool in an uncoated state of the cutting plate.
16.  (Currently Amended) The machine tool according to claim 1, wherein the cutting [[edge]]plate comprises at least two alternately engageable cutting edges and associated reference surfaces.
17. (Cancelled)
18. (Cancelled)
21.  (Currently Amended) The machine tool according to claim 1, wherein the 
23.  (Cancelled)
24.  (Currently Amended) The machine tool according to claim [[10]]1, wherein the radially inward facing surface is spaced apart in its entirety from [[an]]the opposing surface of the 
, wherein the axial support surface is entirely disposed radially outward of the recess
26 (New) The machine tool according to claim 1, further comprising a clamping wedge on the front end surface for providing additional radial clamping of the cutting plate.

Allowable Subject Matter
Claims 1-9, 11-13, 15, 16, 19-21 and 24-26 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Lundstrom et al. (US Patent No. 3,820,849), does not disclose or suggest a cutting plate mounted in a seat as claimed with a fastener oriented as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/RYAN RUFO/Primary Examiner, Art Unit 3722